Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a determination finding him guilty of violating prison disciplinary rules prohibiting inmates from making threats and leading or participating in actions detrimental to the order of the facility. The Attorney General has advised this Court by letter that the determination has been administratively reversed and all references thereto have been expunged from petitioner’s institutional records. As petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see Matter of White v Goord, 15 AD3d 795, 795-796 [2005]; Matter of Terry v Goord, 14 AD3d 766 [2005]).
Mercure, J.P., Peters, Mugglin, Lahtinen and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.